DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.

For the independent claims 1 and 11, Hsu discloses the newly amended claim limitations as following: performing the specific transmission if the specific transmission is not performed by the specific HARQ process used for the Msg3 transmission (see fig. 4, steps 406, 408 and para. 0036, 0037 and para. 0039- 0040; the specific transmission associated with the second UL grant is performed (“UL grant addressed to the C-RNTI” is not ignored as in para. 0036) when said specific transmission is not associated with the HARQ process used for the transmission of Msg3)

determining whether to perform the specific transmission, if the specific transmission is to be performed by the specific HARQ process used for the Msg3 transmission (see fig. 4, steps 406, 408 and para. 0036, 0037  and para. 0039- 0040 ; the specific transmission associated with the second UL grant is performed  (“UL grant addressed to the C-RNTI” is not ignored as in para. 0036) when said specific transmission is not associated with the , based on at least one of the following conditions or events: (1) whether the second UL grant is provided by a radio resource control (RRC) message or a physical downlink control channel (PDCCH), (2) a triggering event of the RA procedure, (see fig. 4; 402, 404, para. 0034, 0038-0039; when the random access response includes a UL grant and terminal has UL data to transmit (“triggering event of the RA procedure”) then the UL transmission is performed) (3) a logical channel priority of data to be transmitted, and (4) whether a logical channel for data to be carried by the specific transmission is for an Ultra-Reliable and Low Latency Communication (URLLC) service

Applicant’s arguments with respect to claim(s) 2 and 12 have been considered but are moot because new teachings of Hsu, Chung et al. (US 20120069795 A1), Park et al. (US 20200036482 A1) and Cirik et al. (US 20190254042 A1) have been used for the amended claims limitations of claims 1-20. Applicant’s arguments for claim(s) 1-20 are directed to the amended claim language which has been addressed in the below rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9, 11, 13,-16, 18, 19, is/are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by Hsu et al. (US 20100322172 A1).

For claim 1, Hsu discloses A method of a User Equipment, in the following also referred to as UE (see fig. 4, 0032; Procedure for avoiding false random access completion (fig. 1) implemented by a UE ), the method comprising: 

 initiating a random access, procedure ( see fig. 1, Random Access Procedure Start; para. 0009; initiate RA procedure);  

receiving a RA response during the RA procedure (see fig. 4; 402; para. 0034 Random access response which includes an UL grant), wherein the RA response indicates a first uplink grant for the UE to perform a Msg3 transmission by a specific hybrid automatic repeat request, in the following also referred to as HARQ, process (see fig. 4, 402 and para. 0034, 0038; UL grant in RA response is for HARQ process of message 3); - 




performing the specific transmission if the specific transmission is not performed by the specific HARQ process used for the Msg3 transmission (see fig. 4, steps 406, 408 and para. 0036, 0037 and para. 0039- 0040; the specific transmission (i.e. “new transmission” in para. 0039-40) associated with the second UL grant is performed (“UL grant addressed to the C-RNTI” is not ignored as in para. 0036) when said specific transmission is not associated with the HARQ process used for the transmission of Msg3)

determining whether to perform the specific transmission, if the specific transmission is to be performed by the specific HARQ process used for the Msg3 transmission (see fig. 4, steps 406, 408 and para. 0036, 0037  and para. 0039- 0040 ; the specific transmission (i.e. “new transmission” in para. 0039-40) associated with the second UL grant is performed  (“UL grant addressed to the C-RNTI” is not ignored as in para. 0036) when said specific transmission is not associated with the HARQ process used for the transmission of Msg3), based on at least one of the following conditions or events: (1) whether the second UL grant is provided by a radio (2) a triggering event of the RA procedure, (see fig. 4; 402, 404, para. 0034, 0038-0039; when the random access response includes a UL grant and terminal has UL data to transmit (“triggering event of the RA procedure”) then the UL transmission is performed) (3) a logical channel priority of data to be transmitted, and (4) whether a logical channel for data to be carried by the specific transmission is for an Ultra-Reliable and Low Latency Communication (URLLC) service

wherein the Msg3 transmission and the specific transmission are not overlapped in a time domain (see figs. 1, Message 3 as well as para. 0012 -0013; Msg3 transmission and the UL transmission (“UL transmission associated with UL grant G2” in para. 0013 also corresponding to “new transmission” in para. 0039-40)  associated second UL grant G2 of fig. 1 are not overlapped in a time domain since the transmission of the second UL grant G2 is performed after the transmission of Msg3).  


For claim 3, Hsu discloses further comprising: not performing the specific transmission if the second UL grant is provided by the PDCCH(fig. 4, 404, 406 para. 0035-36; if the PDCCH transmitted UL grant (para. 0035, 0039) is associated with the HARQ process for the MSG3, then it is ignored and the random access procedure continues (“not performing the specific transmission “)

performing the specific transmission if the triggering event of the RA procedure is UL data arrival (see fig. 4; 402, 404, para. 0034, 0038-0039; when the random access response includes a UL grant and terminal transmitter has UL data to transmit (“is UL data arrival”) then the UL transmission is performed (“new transmission” in para. 0039-40 corresponding to “performing the specific transmission”)

For claim 5, Hsu discloses further comprising: performing the specific transmission if data to be transmitted by the specific transmission (see para. 0039-40 ; new transmission based on UL grant) has a higher logical channel priority than data to be transmitted by the Msg3 transmission (fig 4, 40 and para. 0006-0007, 0013-16 and para. 0034 – 0036; the RA procedure (fig. 1) is initiated due to a BSR whose transmission is triggered by the arrival of data with higher priority than a data unit (i.e. data with higher priority logical channel as in para. 0007-008 and further para. 0018) that is already transmitted according to the UL grant G1 and any that is scheduled for adaptive retransmission (UL grant G2), therefore the transmission of Msg3 according to the UL grant (transmitted on PUCCH) is not prioritized over the transmission of any data according to the UL grant G2 (and any channel associated with that data) .

For claim 6, Hsu discloses further comprising: not performing the specific transmission if data to be transmitted by the specific transmission (see para. 0039-40 ; new transmission based on UL grant) has a lower logical channel priority than data to be transmitted by the Msg3 (fig 4, 40 and para. 0006-0007, 0013-16 and para. 0034 – 0036; the RA procedure (fig. 1) is initiated due to a BSR whose transmission is not triggered by the arrival of data with lower priority than a data unit (i.e. data with lower priority logical channel as in para. 0007-008 and further para. 0018) 

For claim 8, Hsu discloses further comprising: performing the specific transmission if the logical channel for data to be carried by the specific transmission is not for the URLLC service (see fig. 4, steps 406, 408 and para. 0036, 0037  and para. 0039- 0040 ; the specific transmission associated with the second UL grant is performed  (“UL grant addressed to the C-RNTI” is not ignored as in para. 0036) when said transmission (e.g. “new transmission” in para. 0039-40) is not associated with the HARQ process used for the transmission of Msg3, wherein URLLC is not used)


For claim 9, Hsu discloses wherein the second UL grant is a configured grant or a dynamic grant (see para. 0011; a UL grant is received dynamically when received on the PDCCH (as in para. 0035), which is considered “dynamic grant”).


Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.


Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20100322172 A1) in view of Chung et al. (US 20120069795 A1)


For claim 2, Hsu does not disclose performing the specific transmission if the second UL grant is provided by the RRC message.
In analogous art, Chung discloses performing the specific transmission if the second UL grant is provided by the RRC message (see para. 0184, UL grant (based on which UL transmission happens) is transmitted via RRC, based on which the UE transmits a retransmission on uplink channel (such as PUSCH as in para. 0182-0183).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hsu by using the above recited features, as taught by Chung, in order to provide a method and apparatus for allocating carriers to a backhaul link and an access link at a relay in a multi-carrier wireless communication system, that increases throughput, and to prevent a cost increase caused by the use of broadband Radio Frequency (RF) devices, and to ensure backward compatibility with the legacy systems (see Chung sections 0002, 0006).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.


Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20100322172 A1) in view of Park et al. (US 20200036482 A1)

For claim 7, Hsu does not performing the specific transmission if the logical channel for data to be carried by the specific transmission is for the URLLC service.  

In analogous art, Park discloses performing the specific transmission if the logical channel for data to be carried by the specific transmission is for the URLLC service (see para. 0130; data transmited for URLLC (as in para. 0241) has a very high priority, wherein its priority is higher than HARQ, therefore the URLLC is transmitted and wherein HARQ is not transmitted).  
 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hsu by using the above recited features, as taught by Park, in order to provide a next generation RAT considering the enhanced mobile broadband communication, massive MTC, ultra-reliable and low latency communication (URLLC), therefore providing the wireless network with new IoT capabilities (i.e. connected vehicle controls and communication), where such low latency enhances / makes safety possible (see Park sections 0008-9).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.



Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20100322172 A1) in view of Cirik et al. (US 20190254042 A1)


For claim 10, Hsu does not disclose wherein the specific transmission is not performed if the triggering event of the RA procedure is beam failure recovery
In analogous art, wherein the specific transmission is not performed if the triggering event of the RA procedure is beam failure recovery (see para. 0276, 0278-279; if there is trigger for a beam failure, the procedure if complete and the UE does not transmit the UL / new transmission (“new transmission” in para. 0039-40)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hsu by using the above recited features, as taught by Cirik, in order to provide a enable operation of beam failure recovery procedure applied technical field of multicarrier communication systems (i.e. connected vehicle controls and communication), where such low latency enhances / makes safety possible (see Cirik sections 0031).

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK; Dong Hyun	US 20210112596 A1	METHOD AND APPARATUS FOR PERFORMING RANDOM ACCESS
Dinan; Esmael et al.	US 20180279229 A1	Uplink Transmission Power Adjustment
Xu; Kai et al.	US 20210105727 A1	Power Control Parameter Set and a Pathloss Reference Signal for a Wireless Device
Jeon; Hyoungsuk et al.	US 20210099963 A1	POWER CONTROL FOR RETRANSMISSIONS

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413